ITEMID: 001-76256
LANGUAGEISOCODE: ENG
RESPONDENT: NLD
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF SALAH v. THE NETHERLANDS
IMPORTANCE: 1
CONCLUSION: Violation of Art. 3;Not necessary to examine Art. 8;Just satisfaction reserved
TEXT: 4. The applicant was born in 1964 and is currently serving a prison sentence in the Netherlands.
5. On 1 October 1997 the applicant was detained on remand (voorlopige hechtenis) on suspicion of involvement, together with others, in the robbery of a couple in the Netherlands in the course of which the man had been killed in front of the woman, who had been raped several times and had eventually been killed in Belgium. The criminal proceedings brought against the applicant, in which he stood accused of offences including rape, deprivation of liberty, murder, theft and robbery, came to an end on 5 September 2000 when the Supreme Court (Hoge Raad) confirmed the judgment of the 's-Hertogenbosch Court of Appeal (gerechtshof) dated 22 April 1999 in which the applicant had been sentenced to twenty years' imprisonment. In the meantime, requests for his extradition from the authorities of both Germany and Belgium, where the applicant was wanted on suspicion of various serious offences, had been declared permissible on 18 March 1998 and 24 June 1998 respectively.
6. The applicant was initially detained in an ordinary remand centre (huis van bewaring). On 16 January 1998, on the basis of information that the applicant appeared to be playing a key role in the preparation of an escape plan involving the taking of hostages, he was transferred to the National Segregation Unit (Landelijke Afzonderingsafdeling) in a Rotterdam detention facility. On 2 February 1998 he returned to an ordinary remand centre, but on 11 May 1998 – following a report that the applicant and another detainee were involved in smuggling a telephone and weapons into the remand centre – he was transferred back to the National Segregation Unit.
7. On 25 June 1998, on the advice of the special selection board of the EBI, the Minister of Justice decided to place the applicant in the pre-trial detention unit of the EBI, which is part of the Nieuw Vosseveld Penitentiary Complex in Vught. His detention in the pre-trial unit of the EBI was reviewed and extended by the Minister every six months. On 26 October 2000, on the advice of the EBI special selection board, the applicant's stay in the EBI was extended once again by the Minister. As the applicant's conviction had become final in the meantime, he was transferred to the EBI prison unit. His detention in the EBI prison was reviewed and extended by the Minister every six months. The applicant unsuccessfully challenged each extension decision before the Appeals Board (beroepscommissie) of the Central Council for the Administration of Criminal Justice (Centrale Raad voor Strafrechtstoepassing). On 1 April 2001 the Central Council was replaced by the Council for the Administration of Criminal Justice and Protection of Juveniles (Raad voor Strafrechtstoepassing en Jeugdbescherming).
8. In May 2001, after a fight between the applicant and a co-detainee, the applicant was placed under a so-called individual regime, as it was held that his security could not be guaranteed by the institution if he were to come into contact with other detainees. This measure, which resulted in the applicant's being excluded from communal activities and being allowed to participate in activities on an individual basis only, was reviewed and extended every fortnight. The applicant unsuccessfully challenged each decision to extend the measure. The measure was lifted on an unspecified date in May 2002.
9. According to a report dated 17 October 2001 further to an examination of the his psychological condition by the Penitentiary Selection Centre (Penitentiair Selectie Centrum), the applicant left a strong impression of a very angry, impulsive and combative man. He displayed no clear symptoms of depression and his references to suicide appeared to arise from feelings of anger at having been unjustly convicted and placed in the EBI and to be aimed at “punishing” those around him for what they had done to him. He gave the impression of suffering from a serious personality disorder with mainly narcissistic and anti-social features. After a difficult period, the situation around him had now stabilised to a reasonable degree and his dealings with the EBI staff had become easier.
10. In a letter of 23 October 2001 the applicant was informed that the Minister of Justice had decided to extend his detention in the EBI once again. That letter, in its relevant part, read as follows:
“From the information held about you, it appears – quite apart from your membership of a criminal organisation – that you must be regarded as likely to try to escape (vluchtgevaarlijk). In this respect, I would inform you as follows.
You are currently detained in connection with the commission, together with others, of very serious crimes which provoked a public outcry and undermined law and order to a serious degree. In addition you are suspected of having committed very serious crimes in other European countries, resulting in extradition requests by Belgium and Germany which have been accepted as permissible by the Breda Regional Court (arrondissementsrechtbank). You will be extradited to Belgium. On 20 October 1999 you were questioned by the German police and on 17 April 2001 by the Belgian authorities. The expectation is that you will face (a) lengthy prison sentence(s) in those countries. On 16 January 1998 there were indications concerning you – in [the ordinary] Breda [remand centre] – from which it appeared that you (and others) intended to escape. It further appeared that there were plans to take staff members hostage. You were to play a key role in the planned escape attempt. At an earlier stage of your detention – also in Breda [remand centre] – (official) reports had been received indicating that you had the intention of escaping using a visitor's pass. This resulted in your placement – on 16 January 1998 – in the [Rotterdam] National Segregation Unit.
On 2 February 1998 you were placed in [the ordinary] Middelburg [remand centre]. On 11 February 1998 you reported that you had received clothes and shoes not belonging to you. A clasp knife measuring 23-25 cm was found in the shoes, which you surrendered to a staff member. On 4 April 1998 you smashed in the window of your cell.
On 6 May 1998 reports concerning you were received, according to which you were intending to smuggle a telephone and/or weapons into the detention centre inside audio equipment.
On 11 May 1998 you were again placed in the National Segregation Unit, pending a decision on a proposal to place you in the EBI.
After you had been placed in the EBI on 25 June 1998 you displayed a particular interest in the security of the establishment. When other detainees were being moved, you observed the course of events closely, noting which doors opened and which remained closed. You also enquired of staff how well the building was secured, whether conversations were monitored and how many detainees the building could accommodate.
Around 30 July 1999 you twice tried to circumvent the EBI security measures, resulting in a warning being issued to you. In the period between January 2000 and 19 June 2000 you displayed recalcitrant behaviour and a desire to push back boundaries, in particular with regard to the rules governing the prison regime.
Between July 2000 and 23 October 2000 you issued threats against various persons, including a judge. You declared in that connection 'that you still knew people outside who would take care of this for you'.
Also in the period between November 2000 and 11 April 2001, you issued threats against EBI staff. You argued that the prison authorities and prison doctor were to blame for the situation in which you found yourself. In that connection you (further) indicated that those persons would pay for the things that they, in your opinion, had done to you.
From the above, the assumption appears justified that (you realise that) you have nothing more to lose and, in consequence, will seize every opportunity to escape.
After you had been sentenced to life imprisonment in first-instance proceedings, you were sentenced by an irrevocable judgment to twenty years' imprisonment for serious crimes. In addition, you are suspected of having committed very serious crimes in various other European countries, resulting in extradition requests by Belgium and Germany which have been accepted as permissible by the Breda Regional Court. You will be extradited to Belgium. The expectation is that you will face (a) lengthy prison sentence(s) in those countries.
An escape on your part would be unacceptable to society. Noting the above, and also the grave concern expressed by society and public opinion at the very serious crimes which you have committed, as a result of which law and order was undermined to a serious degree, the [EBI] selection board, having heard evidence from the selection officer who has spoken with you, has advised me to continue your detention in the EBI. I have taken a decision to that effect.”
11. As he had done in respect of the previous such decisions, the applicant again challenged the decision to extend his stay in the EBI, by lodging an appeal with the Appeals Board of the Council for the Administration of Criminal Justice and Protection of Juveniles, arguing that his (continued) detention in the EBI was, inter alia, in breach of his rights under Articles 3 and 8 of the Convention.
12. On 29 January 2002 the Appeals Board dismissed the appeal. It noted that the applicant had been sentenced to twenty years' imprisonment for very serious crimes giving rise to grave concern in society and public opinion. In addition, he was suspected of having committed serious offences in other European countries, in connection with which Belgium and Germany had sought his extradition. The expectation was that he would face lengthy prison sentences in both countries. It therefore considered that the applicant, in the event of an escape, would pose an unacceptable risk to society, in terms of severe disturbance of public order. Of lesser importance was the risk of escape in itself, that is, the situation provided for in Article 6 (b) of the Regulation of 15 August 2000 on the selection, placement and transfer of detainees (Regeling selectie, plaatsing en overplaatsing van gedetineerden). The Appeals Board further concluded that, having found no facts or circumstances militating against the continuation of the applicant's stay in the EBI, the decision to extend his detention there was lawful and that, weighing up all the interests involved, it could not be considered as unreasonable or unjust. The Board did not deal with the applicant's arguments under Articles 3 and 8 of the Convention.
13. By a decision of 19 April 2002 the applicant's detention in the EBI was again extended. His appeal to the Appeals Board, in which he again relied on, inter alia, Articles 3 and 8 of the Convention, was dismissed on 22 July 2002.
14. The Appeals Board reaffirmed its opinion that the applicant, in the event of an escape, would pose an unacceptable risk to society in terms of severe disturbance of public order, and that the risk of escape was, in itself, of lesser importance. In the absence of any facts or circumstances militating against a continuation of the applicant's stay in the EBI, it also found that the decision to extend his detention there was lawful and that, weighing up all the interests involved, it could not be considered as unreasonable or unjust. It did, however, add that – before a decision was taken on whether to extend further the applicant's detention in the EBI – the applicant should speak with a psychologist from the Penitentiary Selection Centre, and that the report to be drawn up following that conversation was to be taken into account in the decisionmaking process.
15. On 12 May 2003 the applicant was transferred to an ordinary prison in Maastricht.
16. On 10 August 2004 another individual – who had been detained in the EBI between 26 June 1998 and 24 December 2003 – brought a civil action in tort (onrechtmatige daad) against the Netherlands State before the Regional Court of The Hague. One of the grounds on which he claimed payment of compensation in respect of non-pecuniary damage for unlawful acts for which he considered the Netherlands State to be liable was that, from his arrest in March 1998 until the end of December 2003, he had been subjected to inhuman and degrading treatment on account of the conditions of his detention, including having had to undergo humiliating and unnecessary strip-searches. He based this part of his claim on, inter alia, the Court's findings in its judgments of 4 February 2003 in the cases of Van der Ven v. the Netherlands (no. 50901/99, ECHR 2003-II) and Lorsé and Others v. the Netherlands (no. 52750/99), the findings of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) as set out in two reports (see paragraphs 44-45 below), and a report drawn up on 10 October 2003 by academic researchers on the psychological impact of the EBI regime on the mental well-being of (former) inmates (see paragraph 21 below).
17. On 11 July 2005 the applicant and eight other (former) EBI detainees applied to the Regional Court for leave to join the civil action against the Netherlands State. Their application related to the part of the claim concerning compensation for non-pecuniary damage sustained as a result of inhuman and degrading treatment on account of the conditions of detention in the EBI, including having had to undergo humiliating and unnecessary strip-searches. Those civil proceedings are still pending and, to date, no decision has been taken on the applicant's request to join them.
18. An overview of the relevant domestic law and practice is given in the Court's judgment of 4 February 2003 in the case of Van der Ven v. the Netherlands, no. 50901/99, §§ 26-35, ECHR 2003-II, and in Baybaşın v. the Netherlands (dec.), no. 13600/02, 6 October 2005.
19. On 1 March 2003, in the light of the Court's findings in its judgments of 4 February 2003 in the cases of Van der Ven, cited above, and Lorsé and Others, cited above, the EBI house rules (huisregels) were amended with the result that the practice of weekly routine strip-searches accompanying the weekly cell inspections was abandoned. Under the amended Article 6(4) of the EBI house rules, strip-searches could be carried out at random during or directly after a weekly cell inspection.
20. From 10 July 2003 onwards, pursuant to a ruling given on 7 July 2003 by the judge responsible for provisional measures (voorzieningenrechter) at the Regional Court of The Hague in summary injunction proceedings brought against the Netherlands State by thirteen EBI detainees in June 2003, the random strip-searches were no longer linked to cell inspections and the EBI authorities from then on determined in the case of each individual detainee to what extent random stripsearches were called for. The situation of each individual detainee is now discussed at the monthly EBI staff meeting on detainees.
21. On 10 October 2003 researchers from the Free University of Amsterdam presented a report on a study, commissioned in January 2001 by the Minister of Justice, about the psychological impact of the EBI regime on the mental well-being of (former) inmates (see paragraphs 45-46 below). It concluded that the EBI regime affected the cognitive functioning of detainees in a negative manner, with particular reference to the speed of processing information and response inhibition. This was probably a result of the lack of stimuli in the detention situation. The report further concluded that the EBI regime caused more depression than a restricted community regime and that strip-searches were perceived as humiliating, constituting an extra burden for persons detained in the EBI. On the other hand, the EBI regime provided a better balance between rest and activity than a restricted community regime, as a result of which EBI detainees maintained a healthier rhythm of everyday life. In addition it had not been demonstrated that EBI detainees displayed more physical symptoms of persistent mental stress.
22. Under Netherlands law the civil courts have traditionally had jurisdiction to grant relief against the authorities, if and in so far as no other relief is available. Where a person bases a claim against the authorities on an allegation that they have committed a tort within the meaning of Article 6:162 of the Dutch Civil Code (Burgerlijk Wetboek) against him or her, the civil courts have jurisdiction in principle. Where the civil courts have jurisdiction, they can also act in summary injunction proceedings (kort geding) in which a claimant can, inter alia, request the civil court to issue an order against the authorities. An act by the authorities is unlawful and constitutes a tort when it violates a right of the claimant or is contrary to a rule of international or domestic law which seeks to protect the claimant's interests, or to general principles of proper administration (algemene beginselen van behoorlijk bestuur). An action in tort is subject to a five-year limitation period under Article 3:310 (1) of the Civil Code.
23. However, as to the jurisdiction of the civil courts in cases where an administrative appeal lies, it is an established principle under Netherlands law that – given the closed system of legal remedies (gesloten system van rechtsmiddelen) in the Netherlands legal system – the civil court should refrain from examining the lawfulness of an administrative decision, provided that the administrative appeal offers sufficient guarantees as to a fair procedure. On this topic, extensive case-law has been developed by the Netherlands Supreme Court (Hoge Raad) over the last decades, supported by a number of authorities, to the effect that where an administrative appeal does not offer sufficient guarantees of a fair procedure, the civil courts have full jurisdiction to review the lawfulness of the administrative decision. On the other hand, a civil action should be declared inadmissible when another specific remedy exists which offers sufficient guarantees of fair proceedings (see Supreme Court, 12 December 1986, Nederlandse Jurisprudentie (Netherlands Law Reports – “NJ”) 1987, no. 381; see also Oerlemans v. the Netherlands, judgment of 27 November 1991, Series A no. 219, §§ 21-35 and §§ 53-56).
24. In a case in which it gave judgment on 3 December 1971, the Supreme Court examined the question whether a party which considered that it had been injured by a judicial ruling against it could bring a subsequent civil action in tort against the State, arguing that the judge had failed to act with due care in giving that ruling. The Supreme Court found that this was not possible, holding that it was solely for the legislature to decide in what cases a remedy was to be provided. It would be incompatible with this principle if an unsuccessful party were to have the possibility, through a civil action, of making the correctness of a [final] judicial ruling the subject matter of new proceedings, thus obtaining a fresh examination in a manner other than that provided for by statute. It added that only if the proceedings leading to a judicial decision had breached such fundamental legal principles (fundamentele rechtsbeginselen) that the case could no longer be said to have been determined in a fair and impartial manner, and if there was no possibility of appeal nor had there ever been such a possibility, could the State be held liable for the effects of such a ruling through a civil action in tort (NJ 1972, no. 137; see also Supreme Court, 29 April 1994, NJ 1995, no. 727; Court of Appeal of The Hague, 16 July 1998 and 12 November 1998, NJ 1999, nos. 256 and 127; and Court of Appeal of The Hague, 7 April 2000 and 18 May 2000, Administrative Law Reports (Jurisprudentie Bestuursrecht) 2000, nos. 147 and 142).
25. In a judgment given on 3 April 1987 concerning civil proceedings taken against the Netherlands State by an association of detainees who wished to challenge a special restricteddetention regime in a specific wing of the prison in The Hague, the Supreme Court held that, as individual detainees had available to them a specific remedy to challenge a transfer to the wing concerned (that is to say, the individual complaint procedure provided for in Article 51 et seq. of the Prisons Act 1953 (Beginselenwet Gevangeniswezen) as in force at that time) and it was not in dispute that that remedy offered sufficient procedural safeguards, the claimant's case had been correctly declared inadmissible, as the association had acted solely “in the context of promoting the interests of its members”, which were already safeguarded by the individual complaint procedure under Article 51 et seq. of the Prisons Act 1953 (NJ 1987, no. 744).
26. In a judgment given on 1 February 1991 (NJ 1991, no. 413) in a civil action against the Netherlands State brought by a coaccused of a successful applicant to Strasbourg (Kostovski v. the Netherlands, judgment of 20 November 1989, Series A no. 166), the Supreme Court held as follows:
“It is embedded in the [Netherlands] legal system that a criminal court conviction against which an ordinary appeal can no longer be lodged not only should, but must, be executed. It is further incompatible with the closed system of legal remedies in criminal cases that a convicted person should have the opportunity, through a claim [for tortious damage] against the State, to bring a fresh set of legal proceedings challenging the decision of the criminal court or the acceptability of the [criminal] proceedings leading to the decision and to have [the subject matter of those proceedings] reviewed by the civil courts.
Considering the obligations flowing from Articles 1, 5 and 13 [of the Convention] to secure the rights set out in Article 6 [of the Convention] and to provide an effective remedy in the event of a violation of those rights, an exception must be made to the above-mentioned rules should a ruling of the European Court [of Human Rights], which the criminal court judge could not take into account in his decision, prompt the conclusion that the decision had come about in such a manner that it could no longer be said that there had been a fair hearing of the case within the meaning of Article 6 § 1 [of the Convention].
When such an exceptional case arises, immediate execution of the decision can no longer be regarded as permitted under the legal system, and the person convicted can institute interim injunction proceedings [before the civil court] seeking – depending on the circumstances – to have execution prohibited, stayed or limited. Having regard to the nature of interim injunction proceedings and the reticence to be observed by the judge in such proceedings when examining the manner in which an irrevocable decision of the criminal court has come about, there is scope for granting such a claim only when it is beyond reasonable doubt that the ruling of the European Court [of Human Rights] indeed requires that the above-mentioned conclusion be reached.”
In that case, the Supreme Court accepted the Court of Appeal's finding against the claimant in view of the fact that, when the impugned ruling was given on 22 December 1988, the Court had not yet delivered its judgment in the Kostovski case.
27. A number of persons detained in the EBI have in the past sought to bring interim injunction proceedings before the civil courts in order to have the regime, or certain aspects of it, relaxed (for further details, see Lorsé and Others, cited above, §§ 40-42).
28. On 1 January 2003 an amendment to Article 457 of the Code of Criminal Procedure (Wetboek van Strafvordering – “the CCP”) entered into force, governing possible means of obtaining revision (herziening) of final judgments. The amendment extended the existing grounds on which a revision of a final conviction could be sought by including as a ground for revision a ruling by the European Court of Human Rights that the criminal proceedings leading to that conviction had been in violation of the Convention. The relevant part of the amended text of Article 457 of the CCP reads:
“1. An application for revision of a final ruling (eindbeslissing) entailing a conviction which has obtained the force of res judicata can be lodged:
...
3o. on the ground of a ruling of the European Court of Human Rights in which it has been established that there was a violation of [the Convention or one of its Protocols] in the proceedings leading to the conviction ... if revision is necessary in order to secure reparation within the meaning of Article 41 of [the Convention].”
A request for revision can be lodged with the Supreme Court by the Procurator General, the convicted person or the latter's lawyer within a period of three months after the convicted person has become aware of the Court's ruling referred to in Article 457 (1), subparagraph 3 (Article 458 of the CCP).
29. If the Supreme Court accepts a request for revision based on Article 457 (1), subparagraph 3, it may either itself determine the criminal charges after reopening the criminal proceedings, or order the suspension of execution of the original judgment and remit the case for a fresh determination to a Court of Appeal different from the one that gave the original judgment (Article 567 (2) of the CCP).
30. In its judgment of 23 April 1997 in the case of Van Mechelen and Others v. the Netherlands (Reports of Judgments and Decisions 1997III), the Court found a violation of the Convention in that the criminal proceedings against the four applicants had not been conducted in compliance with the requirements of Article 6 §§ 1 and 3 (d) of the Convention. In its judgment it awarded each of the applicants an amount for costs and expenses and adjourned its examination of the applicants' claim for non-pecuniary damage, considering that that part of the applicants' claim for just satisfaction was not ready for decision.
31. On 23 April 1997 the applicants in that case lodged a request for their immediate release from detention, failing which they would bring summary injunction proceedings against the State. On 25 April 1997 the Minister of Justice decided to grant them temporary release (strafonderbreking) and they were released from prison on the same day.
32. The Court determined the applicants' claims for non-pecuniary damage in its judgment of 30 October 1997 (Van Mechelen and Others v. the Netherlands (Article 50), Reports 1997VII), in which it noted that under domestic law it was not possible for the applicants to obtain a retrial1. The applicants had claimed 250 Netherlands guilders (NLG) for each day spent in detention, resulting in total claims of between NLG 746,000 and NLG 752,500. After having examined the respondent Government's comments on those claims, the Court awarded one applicant NLG 30,000 (13,613.41 euros (EUR)) and each of the three other applicants NLG 25,000 (EUR 11,344.51) for non-pecuniary damage, and rejected the remainder of the applicants' claims for non-pecuniary damage.
33. On 19 February 1999 the Committee of Ministers of the Council of Europe, exercising its supervisory powers under the Convention as regards the execution of the Court's judgments of 23 April 1997 and 30 October 1997, adopted a final resolution (Res DH(99)124) in the case. Having noted the measures taken by the Netherlands on the basis of the Court's judgments, the Committee of Ministers concluded that the manner in which the Netherlands had executed both judgments was in compliance with their obligations under the Convention.
34. On 29 April 1999 three of the four applicants brought a civil action in tort against the Netherlands State before the Regional Court of The Hague. They sought a declaratory ruling that the Netherlands State was liable for pecuniary and non-pecuniary damage arising out of unlawful administration of justice in violation of their rights under Article 6 §§ 1 and 3 (d). They sought payment of compensation corresponding to NLG 250 for each day spent in detention, less the compensation awarded by the Court. They based their claims on the argument that, given the Court's findings in its judgment of 23 April 1997, it had been established that in the domestic criminal proceedings against them the Dutch court had breached fundamental legal principles and that the resulting judgment and their detention had been unlawful.
35. In its judgment of 5 July 2003, following appeal proceedings taken by the Netherlands State, the Court of Appeal of The Hague quashed the impugned judgment given on 17 January 2001 by the Regional Court, and for the time spent in detention (pre-trial and following conviction) awarded compensation for non-pecuniary damage to the first claimant in the amount of EUR 190,240, less EUR 13,613.41 already awarded by the Court. It awarded the second claimant EUR 127,120, less EUR 11,344.51 awarded by the Court, and the third claimant EUR 127,140, less EUR 11,344.51 awarded by the Court. The Court of Appeal held, inter alia, as follows:
“The finding of the European Court [of Human Rights] that full redress (volledige genoegdoening) by means of a 'retrial' in the Netherlands is not possible, means that the European Court may award compensation on grounds of equity (vergoeding naar billijkheid), but not that in subsequent civil proceedings the domestic court can no longer award full compensation for damage (volledige schadevergoeding). The State's argument, that [the three claimants] requested compensation for damage for the first time before the European Court and not previously before the domestic court, and that the European Court would have taken into account in its judgment the same claims for damages (schadeposten) as those now in issue in the present proceedings, fails because no rule exists prohibiting the bringing of a claim before the Dutch court seeking compensation for damage, a part of which – namely an award in equity – has already been awarded in separate proceedings before the European Court.”
36. In its judgment of 18 March 2005 on the appeal on points of law brought by the Netherlands State against the ruling of 5 July 2003, the Supreme Court held that the State had been correct in not challenging this part of the reasoning in the impugned judgment.
37. On 4 February 2003 the Court delivered its judgment in the case of Lorsé and Others (cited above), finding a violation of Article 3 of the Convention in respect of the applicant Mr Lorsé in that, during his stay in the EBI for more than six years, the applicant – who was already subjected to a great number of control measures – had been subjected to weekly routine strip-searches without convincing security reasons. It found no violation in respect of the other grievances raised by Mr Lorsé and the other applicants (his spouse and children) under Articles 3, 8 and 13 of the Convention. As regards damages, the applicants requested the Court to award them a symbolic amount of NLG 1,000 (EUR 453.78), stating that no amount of money would be capable of compensating for the harm suffered by them. Taking the view that Mr Lorsé had sustained some psychological damage on account of the treatment which had been found contrary to Article 3, the Court awarded him, in respect of such damage, EUR 453.78, that is to say, the full amount claimed under that head.
38. On 6 February 2003 Mr Lorsé brought summary injunction proceedings against the Netherlands State before the judge responsible for provisional measures in the Civil Law Division of the Regional Court of The Hague, seeking an order against the State to discontinue, with immediate effect, the execution of the fifteen-year prison sentence that had been imposed on him, to release him immediately from prison and not to seek payment of the fine of NLG 1,000,000 (EUR 453,780.22) that had also been imposed.
39. On 12 February 2003 the judge responsible for provisional measures ruled on the applicant's request. The decision, in its relevant part, reads:
“3.1. The claimant has an urgent interest in his claim. The civil court judge – in this case the judge responsible for provisional measures in summary injunction proceedings – is empowered to take cognisance [of the case], as the claimant claims that the State has acted unlawfully toward him, inter alia by continuing his detention.
3.2. For the determination of the claim, it is a fact that the State has violated the applicant's rights under Article 3 ...
3.3. Under Article 41 of [the Convention] the applicant is entitled to reparation (rechtsherstel) in respect of this irreparable violation of the Convention. If need be, he can assert that right before the courts. The State is deemed to be acting unlawfully towards him if no suitable form of redress is provided.
3.4. The parties have provided different answers to the question whether the measures requested by the claimant ... constitute a form of redress compatible with our legal system and, if so, whether those measures are suitable and appropriate in this case.
3.5. [The judge responsible for provisional measures rejects] the argument of the State that the closed system of legal remedies in criminal proceedings, and the corresponding obligation of the State to execute rulings of the criminal courts, militate against this form of redress. In this system, no provision has been made to date for (a suitable response to) a violation of the kind at issue in the instant case. There have been no prior similar cases, and the possible occurrence of such cases has apparently not been taken into consideration in legislation or in case-law. In principle, early release or non-execution of a fine imposed may constitute a suitable form of redress for a violation of Article 3 of the Convention of the kind in issue. This exception to the closed system of legal remedies in criminal cases is, to that extent, consistent with the Supreme Court's approach in its judgment of 1 February 1991 (NJ 1991, 413).
3.6. The State has referred to the financial compensation awarded by the [European Court of Human Rights] and to the just satisfaction which, in the case of the applicant, lies in the fact that his complaint was declared well-founded [by the European Court of Human Rights]. However, these two elements do not form a suitable, and certainly not a sufficient, form of redress for the claimant. Consequently, they do not stand in the way of the claims being allowed. The claimant can request the domestic court to order that additional measures be taken.
3.7. In reply to a question, the State stated that it was possible, in this connection, to consider measures such as the claimant's serving the remainder of his prison sentence under a less strict regime or the granting of a pardon in accordance with existing procedure. ... Again, these options do not form an obstacle to allowing the claims. The first option does not constitute sufficient redress in this case, while the option of a pardon corresponds to (a request for) a concession rather than the granting of a right, which is what is at issue here.
3.8. In these circumstances, the State should release the claimant earlier than June 2004 [when he becomes eligible for early release] and waive the execution of the sentence in its entirety. Having regard to the nature of the violation of the Convention which is an established fact, a form of redress (genoegdoening) which relates to the claimant's liberty is more suitable, and in any event warrants greater priority than waiving payment of the part of the fine still outstanding.
3.9. No fixed standard exists for 'offsetting' the remaining part of the claimant's prison sentence. There are no pertinent reference points on the subject in existing legislation. This means that the amount of the compensation must be determined on an equitable basis (naar billijkheid). The seriousness of the violation [of the Convention] justifies reduction of the sentence by a period equal to 10% of the number of days for which the applicant was subjected to the regime in the EBI... This amounts to a reduction of 230 days (round figure)...
3.10. On the basis of this solution, the claimant's claim should be rejected. Indeed, the claimant has no urgent interest in a provisional measure which will only take effect after about nine months [when the applicant has served his mitigated sentence]... It is assumed that the State (the Minister of Justice) will execute this ruling and release the claimant at a time that can be determined precisely on the basis of the standard set out here. If need be, the claimant may apply again in due course to the judge responsible for provisional measures.
3.11. Each of the parties can, in fact, be deemed to have been ruled against.”
40. Both parties agreed to lodge a direct “leapfrog” appeal on points of law (sprongcassatie) with the Supreme Court, which dismissed both appeals on 31 October 2003. Although it agreed with the Netherlands State that the judge responsible for provisional measures had incorrectly assumed that Article 41 of the Convention gave Mr Lorsé an (independent) right to redress which, if need be, could be asserted before the domestic court, it held that this could not lead to the setting-aside of the judgment as, pursuant to the Convention, the State was obliged to provide redress. However, relying on the Court's reasoning in the cases of Papamichalopoulos and Others v. Greece ((Article 50), judgment of 31 October 1995, Series A no. 330B) and Scozzari and Giunta v. Italy ([GC], nos. 39221/98 and 41963/98, ECHR 2000VIII), the Supreme Court considered that, although the State was in principle free to determine the manner in which redress was to be provided, that freedom did not mean that the domestic court was unable to take a decision on that point, but simply that a suitable form of redress was to be sought within the domestic legal order. As the Netherlands State had acted unlawfully towards Mr Lorsé in so far as his rights under Article 3 had been violated, as found by the Court, Mr Lorsé was entitled to claim compensation from the State, which would be acting unlawfully if it failed to provide a suitable form of redress. The Supreme Court accepted that such compensation could be granted in a manner other than by paying a sum of money. In cases such as the present, where the violation found concerned the manner of execution of a custodial sentence, it could take the form of discontinuing the execution of the sentence. The Supreme Court found that the order of the judge responsible for provisional measures to discontinue execution of the prison sentence should be regarded as a suitable form of compensation in kind in the case of Mr Lorsé. As regards the argument raised by the State that the closed system of legal remedies and the corresponding obligation for the State to execute rulings of the criminal courts precluded the form of redress claimed by Mr Lorsé, the Supreme Court – while acknowledging that there was a difference between a situation in which the violation found concerned a domestic criminal conviction itself or the proceedings having led to that conviction [as in the case of Van Mechelen and Others] and a situation in which the violation found was unrelated to such a conviction or proceedings [as in the case of Mr Lorsé] – held that this difference did not mean that the judge responsible for provisional measures had based point 3.5 of the impugned ruling on an incorrect interpretation of the law. Given the particular violation of Article 3 found by the Court and the fact that there was no specific statutory remedy for determining redress for such a violation, the Supreme Court concluded that in that case an exception to the closed system of legal remedies could be accepted. It further found that the judge responsible for provisional measures had given sufficient reasons as to the determination of the compensation awarded to Mr Lorsé.
41. In its judgment of 8 April 2003 in the case of M.M. v. the Netherlands (no. 39339/98), in which the applicant complained that his telephone conversations with a Mrs S. had been recorded by the latter with equipment provided by the police with a view to their use as prosecution evidence against him, the Court found a violation of Article 8 of the Convention on the ground that the conversations in question had not been recorded “in accordance with the law”. As the applicant had declined to submit any claims for compensation in respect of pecuniary or nonpecuniary damage, stating that he intended instead to pursue such claims before the domestic courts, the Court made no award for just satisfaction under those heads. In so far as the applicant claimed compensation for legal costs and expenses incurred by him in the domestic proceedings, the Court rejected the applicant's argument that the criminal proceedings against him had resulted entirely from the violation it had found in his case, taking the view that those proceedings had in fact been occasioned by a reasonable suspicion of wrongdoing on the applicant's part, and recalling that it had already, at the admissibility stage, rejected the applicant's complaints touching on the use made of the evidence obtained as a result of the violation found.
42. On an unspecified date and on the basis of the Court's findings in its judgment of 8 April 2003, the applicant M.M. filed a request with the Supreme Court for revision of the final domestic judgment of 16 June 1995, in which the Court of Appeal – without the recorded telephone conversations having been relied on in evidence – had convicted him of having sexually assaulted Mrs S. and another woman and had sentenced him to a suspended term of four months' imprisonment, together with a fine of NLG 10,000 (EUR 4,537.80), to be replaced by 100 days' detention for default of payment.
43. On 27 September 2005 the Supreme Court accepted the request for revision and, in accordance with Article 467 (2) of the CCP, determined the matter itself. It held as follows:
“4.4. ... the State has the obligation to provide redress if the European Court of Human Rights has found a violation of a Convention provision. Such redress can be provided in whole or in part within the framework of the revision procedure, amended for this purpose.
4.5. Having regard to the violation of Article 8 found by the European Court of Human Rights, the Supreme Court is of the opinion that revision is necessary for the purposes of redress. To that extent, the request is well-founded. ... The request is aimed primarily at having the Supreme Court declare the prosecution inadmissible, while quashing the judgment in respect of which revision is sought.
4.6. The Supreme Court cannot accede to this request since it is only in exceptional cases that a prosecution may be declared inadmissible, and the instant case cannot be regarded as such. In this connection the petitioner relies mistakenly on [the Supreme Court's judgment of 19 December 1995; NL 1996, no. 249]. In that case the Supreme Court held that, in certain circumstances, a serious breach of the principles of due process may lead to the prosecution being declared inadmissible if, as a result of that breach, deliberately or owing to gross disregard of the defendant's interests, the defendant's right to a fair hearing has been infringed. As the European Court of Human Rights, in its decision on admissibility [M.M.. v. the Netherlands (dec.), no. 39339/98] of 21 May 2002, preceding its judgment of 8 April 2003, declared inadmissible the [applicant's] complaint under Article 6 of the Convention as being manifestly ill-founded, it cannot be said that there has been a serious breach of the principles of due process as a result of which, deliberately or owing to gross disregard of the [applicant's] interests, his right to a fair hearing has been infringed.
4.7. Taking into account that, in the proceedings leading to the judgment of which revision is sought, there was no breach of Article 6 and that the content of the recorded telephone conversations was not used in evidence, there is no ground for referring the case to another Court of Appeal under Article 461 of the CCP for the purposes of obtaining redress, as requested by the petitioner in the alternative.
4.8. In the light of the significance of the violation [of the Convention] and the nature and seriousness of the irreparable defects in the preliminary criminal investigation, as found by the European Court of Human Rights, the Supreme Court will, after accepting the [revision] request, determine the matter itself, in accordance with Article 467 (2) of the CCP, and reduce the fine imposed by the Court of Appeal in the following manner.
...”
The Supreme Court quashed the original judgment of the Court of Appeal in part, that is, in respect only of the amount of the fine imposed and the duration of the detention for default, reducing the fine by 10% to EUR 4,000 and the detention for default to 90 days.
44. The findings of the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) with regard to the EBI, as set out in its Report on a visit to the Netherlands from 17 to 27 November 1997, together with the Netherlands Government's response to those findings, are set out in the Court's judgment of 4 February 2003 in the case of Van der Ven (cited above, §§ 32-35).
45. The CPT visited the Netherlands again from 17 to 26 February 2002 and, in the course of that visit, carried out a follow-up visit to the EBI. Its findings were the following (Report to the Authorities of the Kingdom of the Netherlands on the visits carried out to the Kingdom in Europe and to the Netherlands Antilles by the European Committee for the Prevention of Torture and Inhuman or Degrading Treatment or Punishment (CPT) in February 2002, CPT/Inf (2002) 30, excerpts):
“33. At the time of the February 2002 visit, the Extra Security Institution (EBI) at the Nieuw Vosseveld Prison Complex was being renovated, and the inmates allocated to it were being held in the Temporary Extra Security Institution ((T)/EBI) building nearby (cf. paragraph 58 of CPT/Inf (98) 15).
In addition to paying a brief visit to the facilities undergoing renovation, the CPT's delegation examined the regime currently being applied, and devoted attention to the procedures governing placement and extension of placement in EBI. In the course of the visit, interviews were held with all 14 inmates, the establishment's management and staff, as well as representatives of the EBI Selection Board.
...
c. regime
37. Following its first visit to the EBI, the CPT expressed considerable concern about the regime applied within the institution. It recommended that the regime be revised, in particular as regards certain of its features: the group system (if not discarded, to at least be relaxed and inmates to be allowed more out-of-cell time and a broader range of activities); searching policies (to be reviewed in order to ensure that they are strictly necessary from a security standpoint); and visiting arrangements (to be reviewed, the objective being to have visits take place under more open conditions) (cf. paragraphs 61 to 70 of CPT/Inf (98) 15).
However, in their response (dated 1 March 1999) to the CPT's visit report, the Dutch authorities defended point by point the different aspects of the regime being applied in the EBI (cf. paragraph 29 of CPT/Inf (99) 5).
38. In the course of the February 2002 visit, the Director of the Nieuw Vosseveld Prison Complex and the Acting Director of the EBI informed the CPT's delegation that a limited number of modifications to the regime and its implementation had taken place. For instance, steps were being taken to increase staff/inmate communication through a training programme known as “Safety at the door”, as well as by the previously-mentioned adaptations of the exercise yards. Further, a slight expansion of the types of activities offered had made it possible for inmates to practice playing musical instruments in their cells. Another positive development was that the special “handcuffs regime” (cf. paragraph 8 of CPT/Inf (98) 15) had not been applied in respect of any inmate since 1999.
However, despite these welcome developments, the regime in the unit was essentially the same as in 1997, and the prison's management acknowledged that there had been “no change in most of the rules”. Although the official allowance for activities was generous (50 or more hours per week), in practice, most inmates' out-of-cell time did not appear to have increased (averaging 2 to 4 hours per day). The stringing of plastic curtain hooks on short rods, which was performed individually in the cells, continued to be the only work offered. It remained the case that body searches - including anal inspections - were performed on each prisoner at least once a week 13, a process which was invariably perceived as humiliating. Conditions under which visits and sessions with non-custodial staff took place also continued to be very restrictive. Inmates' remarks to the delegation (e.g. “losing positivity”, lacking “future feelings”, “beginning to hate people from the heart”, and/or having to cope by being “mentally separate”) frequently echoed those made in November 1997.
To sum up, inmates held in the EBI remained subject to a very impoverished regime.
39. In an environment which is potentially hazardous to the mental health of prisoners, it is of critical importance to provide a varied programme of appropriate stimulating activities (including education, sport, work of vocational value, etc.). The CPT calls upon the Dutch authorities to make further efforts with a view to increasing out-of-cell time, allowing for more human contact, expanding the range of activities (work and education), and alleviating searching measures for prisoners held in the EBI. Less constrained contact should be encouraged with all staff.
Following a recommendation made by the CPT in its previous periodic visit report (cf. paragraph 70 of CPT/Inf (98) 15), the Dutch authorities commissioned the University of Nijmegen to carry out an independent study of the psychological state of current and former inmates of the EBI. A preliminary study completed on 17 April 2000 concluded that “an empirical examination of the possible effects of a maximum security regime on the mental conditions of prisoners is feasible.” The Dutch authorities have indicated that such an empirical examination has in fact commenced and would be completed by Summer 2003. The CPT trusts that it will receive the results of the study in due course.
One point raised by the preliminary study may be noted, i.e that the lack of influence of detainees on the severity of the regime being applied to them constitutes a “contradiction in the policy” of the EBI. The Committee would like to receive the views of the Dutch authorities on this statement.
[footnote] 13. Each prisoner was also subjected to such a search before and after being interviewed by members of the CPT's delegation.”
46. The Netherlands Government responded to these findings in the following terms (CPT/Inf (2003) 39, excerpts):
“The “Extra Security Institution” at the Nieuw Vosseveld Prison Complex
recommendations
...
- the Dutch authorities [are called upon] to make further efforts with a view to increasing out-of-cell time, allowing for more human contact, expanding the range of activities (work and education), and alleviating searching measures for prisoners held in the EBI. Less constrained contact should be encouraged with all staff (paragraph 39)
Response: Prisoners in the EBI spend a total of about 52 hours a week on out-of-cell activities, and these activities are no less varied than in other prisons. They include exercise, visits, sport, work, education and recreation. Not all prisoners take part in all activities. What they do depends partly on interest and ability. The work in the EBI is simple. However, it is difficult to provide work that is more varied and yet meets security requirements. In principle, work in the EBI is done jointly. The Government refutes the claim that, on average, prisoners participate in activities for no more than between two and four hours a day. In fact they spend an average of four to five hours a day in out-of-cell activities.
The Government agrees that prisoners and staff should have more contact. Fenced-off walkways for staff have now been erected in the exercise yards. They provide more opportunities for informal contact and interaction between prisoners and staff.
The number of searches has been sharply reduced since the opening of the EBI. Besides a weekly search during cell checks, searches are carried out after visits to areas containing potentially dangerous objects, such as the hairdresser's or the doctor's or dentist's surgery, and after contact with the outside world, such as visits. Searches are still necessary from the point of view of security. The Government would point out that searches are also conducted in ordinary prisons.
On 4 February 2003, in two separate cases against the Netherlands, the European Court of Human Rights ruled that: “the combination of routine strip-searching with the other stringent security measures in the EBI amounted to inhuman or degrading treatment in violation of article 3 of the Convention. There has thus been a breach of this provision.” (Van der Ven v. the Netherlands, Application no. 50901/99, ECtHR 4 February 2002, § 63; see also Lorsé et al v. the Netherlands, Application no. 52750/99, ECtHR 4 February 2002, § 74). These judgments and other considerations have prompted the Government to stop routine weekly searches in the EBI over a long period of time. The EBI's regulations will be amended.
...
requests for information
- the results of the “empirical examination of the possible effects of a maximum security regime on the mental conditions of prisoners”, being conducted by the University of Nijmegen (paragraph 39)
Response: The study is expected to be completed by autumn 2003 as indicated. As soon as the findings are available, the Government will forward them to the Committee.
- the views of the Dutch authorities on the statement, made in the preliminary study carried out by University of Nijmegen, to the effect that the lack of influence of detainees on the severity of the regime being applied to them constitutes a “contradiction in the policy” of the EBI (paragraph 39)
Response: The Government understands the point made in the preliminary study concerning the lack of influence that prisoners have on the regime. However, opportunities to exercise influence are necessarily more restricted in the EBI than in other prisons because of the nature of the system. The facility is exclusively for prisoners who are highly likely to abscond or who pose a serious threat to society. Placement in the EBI is mainly determined by considerations of safety and security. In this sense the EBI differs from other prisons. The emphasis on safety and security means that placement in the EBI does not depend on a prisoner's behaviour but on the risk he represents.”
VIOLATED_ARTICLES: 3
